     Case 4:20-cv-00637-P Document 48 Filed 08/31/21          Page 1 of 2 PageID 310



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

KAMERON C. BASSETT,                         §
                                            §
        Plaintiff,                          §
                                            §
v.                                          §     Civil Action No. 4:20-cv-00637-P
                                            §
NEAL LANDFIELD et al.,                      §
                                            §
        Defendants.                         §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION

        Pro se Plaintiff Kameron C. Bassett filed the underlying complaint on June 18, 2020,

alleging claims for constitutional violations against Defendants Neal Landfield (“Officer”)

and Arlington Police Department (“APD”), arising out of Bassett’s arrest at an electronics

store for trying to steal headphones. ECF No. 1. The case was referred to United States

Magistrate Judge Hal R. Ray, Jr. ECF No. 3. Plaintiff eventually filed an Amended

Complaint (ECF No. 9), and APD (ECF No. 12) and Officer (ECF No. 15) filed motions

to dismiss.

        Judge Ray made Findings, Conclusions, and a Recommendation (“FCRs”) in this

case. ECF No. 44. Judge Ray analyzed both motions to dismiss, the responses and replies

as well as the supporting briefs and appendices before concluding that the motions had

merit and should be granted and that Plaintiff’s case should be dismissed with prejudice.

Id. Plaintiff filed objections (ECF No. 46) to the FCRs, and APD filed a response (ECF

No. 47).
   Case 4:20-cv-00637-P Document 48 Filed 08/31/21           Page 2 of 2 PageID 311



      After conducting a de novo review of all relevant matters of record in this case,

including the FCRs, Plaintiff’s objections thereto, and APD’s response, in accordance with

28 U.S.C. § 636(b)(1), the undersigned District Judge believes that the Findings and

Conclusions of the Magistrate Judge are correct, and they are accepted as the Findings and

Conclusions of the Court.

      Accordingly, it is ORDERED that Plaintiff’s Objections are OVERRULED,

Defendants’ Motions to Dismiss (ECF Nos. 12 and 15) are GRANTED, and Plaintiff’s

claims against Defendants are DISMISSED WITH PREJUDICE.

      SO ORDERED on this 31st day of August, 2021.




                                            2
